Citation Nr: 0026165	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right arm and hand 
disorders, to include as secondary to the veteran's service-
connected left shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to May 
1954 and from July 1955 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently suffers from a right arm or hand disorder.

2.  The veteran's current right shoulder disorder is not 
related to active military service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
arm and hand disorders, to include as secondary to the 
veteran's service-connected left shoulder disability, is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991  
& Supp. 2000).

2.  The veteran's right shoulder disorder was not incurred in 
or aggravated by active service, nor is it proximately due 
to, or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999). That a disease or injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that disease or injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, disabilities that are found to be proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, when a 
veteran contends that his service-connected disability has 
caused a new disability, he must submit competent medical 
evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber, 7 
Vet. App. at 516-17; Jones v. Brown, 7 Vet. App. 134 (1994).  

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In order to establish a well-grounded claim, the veteran must 
show competent evidence:  (i) of current disability (a 
medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In cases involving aggravation of a 
preexisting disability, competent evidence that the 
disability was aggravated by service is required in order to 
well ground the claim.  See Epps, supra; see also Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).   Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).   Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps, 126 F.3d at 1467-68; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Moreover, a condition "noted during 
service" does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
However, medical evidence noting the specific symptomatology 
is required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In a December 1977 rating decision the veteran was awarded 
service connection for residuals of tendonitis of the left 
shoulder and assigned an initial noncompensable evaluation, 
effective June 1977.  In a November 1996 rating decision, the 
RO assigned a 30 percent evaluation.  The veteran now 
contends that he is entitled to service connection for right 
shoulder, arm and hand disorders as secondary to his service-
connected left shoulder disability.

Right Arm and Hand Disorders

The Board has reviewed the veteran's service medical records 
and observes that such records are entirely negative for 
complaints of, or treatment for, right arm or hand 
symptomatology.  

Post-service outpatient and inpatient treatment records and 
VA examination reports are devoid of any diagnoses of, or 
treatment for right arm or hand disorders.    

In this case, the Board finds no evidence suggesting current 
right arm and hand disorders within the meaning of the laws 
and regulations of the VA.  While the veteran contends that 
the loss of motion in his right arm has been noted in several 
VA examination reports, the Board observes that, without a 
diagnosed or identifiable underlying disorder, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  No such underlying disorder 
has been identified in this case.  The Board would also note 
that even if it were accepted, for purposes of discussion, 
that the veteran had right arm and hand disorders there has 
been no competent medical evidence submitted relating such 
complaints to service or to a service-connected disability. 


Indeed, the only evidence of record supporting the veteran's 
claim is the lay evidence of record.  However, the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnosis or to establish a nexus or link between 
an alleged disorder and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit, 5 Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for right 
arm and hand disorders, to include as secondary to his 
service-connected left shoulder disability, this claim must 
be denied as implausible and not well grounded.  See 
Grottveit, 5 Vet. App. at 93.  Since the veteran's claim for 
service connection is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps, 126 F.3d at 1467-68 ("there 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

In his March 1996 substantive appeal, the veteran argued that 
the April 1995 VA examiner agreed that his left shoulder was 
causing additional stress on the veteran's right shoulder and 
arm and thus accelerating the degeneration of his right 
shoulder and arm.  However, the examiner's diagnosis stated 
"degenerative arthritis of the right shoulder may be caused 
or aggravated in part or in whole by excessive use of the 
right shoulder caused by a lack of ability to fully use the 
left shoulder."  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis was deemed speculative).  
The April 1995 examiner did not diagnose a right arm or hand 
disorder, nor has any other examiner.  

The Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application for service 
connection when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  However, even was the Board to concede 
that the veteran had right arm and hand disorders, there is 
no evidence relating such disorders to service or a service-
connected disability. Essentially, the veteran needs 
competent medical evidence showing current right arm and hand 
disorders and a causal nexus between such disorders and 
either service or a service-connected disability.  In 
addition to this decision, the veteran was advised of these 
requirements in information provided by the RO, including a 
copy of the June 1995 rating decision and the statement of 
the case and supplemental statement of the case. 

Right Shoulder Disorder

At the outset, the Board finds that the veteran's claim for 
service connection for a right shoulder disorder, to include 
as secondary to a service-connected left shoulder disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented a claim that is plausible, 
capable of substantiation, or meritorious on its own.  Heuer, 
7 Vet. App. at 384; see also Murphy, supra.  The record 
includes medical diagnoses of degenerative arthritis of the 
right shoulder and a medical opinion suggesting a possible 
link to the veteran's service-connected left shoulder 
disability (April 1995).  Further, after reviewing the claims 
file, the Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that an additional medical opinion was sought and 
obtained as to whether the right shoulder disorder was due 


to the veteran's service-connected left shoulder disability 
to make the determination required by Allen.

A September 1951 medical examination, for discharge and 
reenlistment, noted that the veteran reported dislocating his 
right shoulder at the age of sixteen, when a horse fell on 
him.  He reported a full recovery with no recurrence.  During 
the veteran's first period of active duty, he was treated on 
two occasions for right shoulder pain in August 1953, but no 
specific diagnosis was made.  The veteran's May 1954 
separation and July 1955 reenlistment examination reports 
show normal upper extremities and musculoskeletal clinical 
findings.  Service medical records for his second period of 
active duty reveal treatment for bursitis of both shoulders 
in August 1963.  No specific areas of tenderness were noted.  
No other complaints, diagnoses or treatment for a right 
shoulder disorder are shown.  The veteran's January 1970 
separation examination notes no complaints or findings of 
upper extremity or shoulder problems and clinical evaluation 
of the upper extremities was normal.

Additionally, there is no competent medical evidence of 
record to demonstrate that the veteran's currently diagnosed 
degenerative arthritis of the right shoulder is etiologically 
related to service.  In this regard, the Board notes that the 
veteran's VA examination in October 1977 did not list any 
complaints and did not describe any symptoms or abnormal 
findings with respect to the right shoulder, although 
residuals of tendinitis involving the left shoulder were 
noted.  That report shows that the veteran had been a painter 
in the early 1970s.  VA medical records dated in 1994 reflect 
treatment for the veteran's left shoulder, including surgery 
in August 1994, without reference to any right shoulder 
pathology.  A right shoulder disorder is first indicated to 
be present in January 1995, when the veteran was noted to 
have right shoulder impingement and rotator cuff tenderness.  


On VA examination in April 1995, the veteran related that 
since his left shoulder surgery his right arm had been 
painful and he claimed that he was losing motion in his right 
shoulder.  X-ray examination revealed degenerative changes in 
the right shoulder without evidence of fracture or 
dislocation.  The examiner diagnosed degenerative arthritis 
of the right shoulder and added that this disorder "may be 
caused or aggravated in part or in whole by excessive use of 
the right shoulder caused by a lack of ability to fully use 
the left shoulder."  Based on this opinion, the veteran's 
right shoulder was reexamined in August 1997 and January 
2000.   

In August 1997, the VA examiner was asked for an opinion as 
to whether the veteran's right shoulder was due to or 
aggravated by his left shoulder.  It was specifically noted 
that the veteran was seeking service connection for his right 
shoulder.  The examiner noted that his review of the record 
showed no right shoulder injury in service and noted that the 
veteran had "a premilitary history of bilateral shoulder 
injury with dislocations" and he assumed that "this [was] 
perhaps the initial" cause "in the eventual problems with 
both shoulders."  The Allen criteria, for cases where there 
is aggravation, were also not considered to be applicable.  
The diagnosis was degenerative arthritis, acromioclavicular 
joint, right shoulder, with resultant frozen shoulder.  No 
link to service or his service connected left shoulder was 
indicated.  

Following notification to the veteran of these examination 
results, the veteran submitted further argument and the RO 
sought an additional medical opinion to clarify the 1995 and 
1997 VA examination findings.  That opinion was rendered in 
January 2000, after examination of the veteran and a complete 
review of the claims file, including the earlier medical 
opinions.  At the January 2000 examination, the veteran 
reported that he had received no benefit from a 1994 rotator 
cuff repair as he still had chronic pain and decreased range 
of motion.  The X-rays showed a fairly extensive pathology at 
that time.  The veteran did not recall the childhood incident 
related to the horse falling on him and his shoulder 
dislocations, but did not deny that it might have occurred.  
There was no specific history of any trauma to his right 
shoulder.  The examiner noted that the veteran had not done 
any major type of use of his shoulder that would predispose 
the right shoulder to major degeneration 


during his time in service.  The diagnoses included 
degenerative arthritis of the acromioclavicular joint of the 
right shoulder with so called adhesive capsulitis or frozen 
shoulder from lack of use following episodes of pain.  The 
examiner saw no evidence of any significant shoulder injury 
in the service on the right and he was unaware of any 
extraordinary use of the right occasioned by the veteran's 
left shoulder disease, when the veteran was right-handed.   
He agreed with the August 1997 examiner's opinion that the 
right shoulder is purely a degenerative problem, in part, 
related to the veteran's post-service occupation as a painter 
and that there is no evidence of injury in the service or 
occurring shortly after service.  He specifically rejected 
the April 1995 opinion that the veteran's right shoulder was 
aggravated by his left shoulder disease as speculation.

The Board first finds that, based on the evidence, the 
veteran's current right shoulder did not have its onset in 
service and is not related to any event of service origin.  
While he had complaints referable to his shoulders in service 
in 1953 and 1963 there were no further complaints during 
service or at the time of his separation from service in 1970 
or for many years thereafter.   In addition, the record lacks 
any medical evidence linking the veteran's right shoulder 
arthritis to his period of active service, or showing that it 
manifested to a degree of ten percent within one year of his 
discharge from service.
 
We now turn to the question of whether the veteran's right 
shoulder disability is related to or was aggravated by his 
service connected left shoulder disability.  The Board 
concludes, as will be explained below, that a preponderance 
of the evidence is against the veteran's claim that his right 
shoulder disability is related to his service connected left 
shoulder or was aggravated by it.  In evaluating the 
evidence, it appears that the opinion of the April 1995 VA 
examiner was based on the history reported by the veteran and 
"can be no better than the facts alleged by the appellant."   
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Additionally, 
the April 1995 opinion was equivocal stating that there 
"may" be a connection between the veteran's right shoulder 
and left shoulder symptoms.  By contrast, the opinions of 

the two VA physicians, who examined the veteran and reviewed 
the claims file in 1997 and 2000, were more definite and 
provide far greater detail as to the etiology of the 
veteran's right shoulder disorder than the April 1995 
examination report and indicate a thorough review of the 
claims file.  The Board finds the medical opinions of the 
last two VA physicians which was based on the evidence in the 
record and examination to be the more persuasive and 
probative, since they were based on a comprehensive review of 
all of the relevant medical records weighed and evaluated the 
veteran's assertions and were not limited to the veteran's 
memory of his own medical history, long after the fact, as 
was the case for the April 1995 opinion.

Accordingly, the Board finds that the medical evidence of 
record does not support the conclusion that there is a causal 
relationship between the veteran's current right shoulder 
disorder and his service connected left shoulder.  The only 
other evidence of record in support of the veteran's claim is 
his own statements that his right shoulder disorder is 
related to his left shoulder disability.  As for the 
veteran's own opinion, the Board would point out that the he 
has not been shown to possess the requisite medical expertise 
needed to render a competent opinion as to medical etiology 
or causation.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.  

Hence, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a right shoulder disorder, including as secondary to a 
service-connected left shoulder disability. Therefore, the 
veteran's claim for service connection must be denied.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applied in 
the present case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   



ORDER

Service connection for right arm and hand disorders, 
including on a secondary basis, is denied.

Service connection for a right shoulder disorder, including 
on a secondary basis, is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals

 
- 12 -


- 1 -


